Case: 17-14759    Date Filed: 05/29/2018   Page: 1 of 4


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 17-14759
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket Nos. 1:07-cr-00225-KD-B-1,
                           1:14-cr-00276-KD-B-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus


WILLIE ALEXANDER WASHINGTON,

                                                           Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                        ________________________

                                (May 29, 2018)

Before ED CARNES, Chief Judge, JORDAN, and HULL, Circuit Judges.

PER CURIAM:

     Willie Washington, a convicted sex offender, appeals the revocation of his
                Case: 17-14759       Date Filed: 05/29/2018       Page: 2 of 4


supervised release and sentence under 18 U.S.C. § 3583. One of the statutory

conditions of Washington’s supervised release was that he “not commit another

Federal, State, or local crime during the term of supervision.” 18 U.S.C.

§ 3583(d). At his revocation hearing, the district court found that shortly after

Washington was placed on supervised release, he spent the night at his girlfriend’s

house while his girlfriend’s 10 year-old son was there. 1 Because Alabama law

makes it a crime for a sex offender to “conduct an overnight visit with a minor,”

Ala. Code § 15-20A-11(d), the district court determined that Washington violated

the condition of his supervised release that he not commit another State crime. It

revoked his supervised released and sentenced him to 21 months imprisonment to

be followed by another life term of supervised release. Washington appealed. We

review a district court’s determination that a defendant violated the conditions of

supervised release for an abuse of discretion. United States v. Frazier, 26 F.3d
110, 112 (11th Cir. 1994).

       Washington contends that the district court abused its discretion because

there wasn’t enough evidence presented at his revocation hearing to prove that he

spent the night at his girlfriend’s house. A district court may revoke a defendant’s

supervised release if it “finds by a preponderance of the evidence that the

defendant violated a condition of [his] supervised release.” 18 U.S.C.

       1
         Washington and his girlfriend later got married, but to avoid confusion here we will
refer to Washington’s now-wife as his girlfriend because that’s what she was at the time.
                                                2
              Case: 17-14759     Date Filed: 05/29/2018    Page: 3 of 4


§ 3583(e)(3). The district court based its findings on the testimony of Washington,

his girlfriend, and his probation officer. It also considered a written statement that

was signed by Washington and the probation officer in which Washington

admitted that on three occasions he had spent the night at his girlfriend’s house

while her son was present. The district court found that the testimony of the

probation officer that Washington and his girlfriend had admitted to the officer that

he had spent three nights at his girlfriend’s house when her son was present was

more credible than Washington’s and his girlfriend’s testimony denying that he

spent the night.

      We must accept the district court’s credibility determination unless it is

“contrary to the laws of nature, or is so inconsistent or improbable on its face that

no reasonable factfinder could accept it.” United States v. Ramirez-Chilel, 289
F.3d 744, 749 (11th Cir. 2002). The district court’s credibility determination here

was anything but that. The court explained that the probation officer’s account

was more believable because Washington had a history of not complying with the

terms of his supervised release. So the court reasoned that the probation officer

“was probably pretty particular” about Washington’s whereabouts and activities.

And although the district court didn’t specifically say so, it would have been

reasonable for it to believe the probation officer’s account because it remained

consistent throughout the proceedings and the officer didn’t have a reason to lie.


                                           3
                 Case: 17-14759        Date Filed: 05/29/2018       Page: 4 of 4


See id. at 750 (concluding that the district court’s credibility determination was

reasonable because it “t[ook] into account the interests of the witnesses, the

consistencies or inconsistences in their testimonies, and their demeanor on the

stand”). In contrast, Washington’s account shifted from the time he signed the

written statement to the revocation hearing. 2 And he and his girlfriend clearly had

a strong incentive to lie to keep Washington from going back to prison. Instead of

being contrary, inconsistent, or improbable, the district court’s credibility

determination was a reasonable one. So there is no reason to disturb its finding

that Washington spent the night at his girlfriend’s house while her son was present,

violating Alabama law and the conditions placed on his supervised release. As a

result, the district court did not abuse its discretion in revoking Washington’s

supervised release.3

       AFFIRMED.

       2
          Washington concedes that he knew that he was not allowed to spend the night at his
girlfriend’s house with her son present. But he argues that the probation officer didn’t explain to
him that the definition of “overnight visit” under Alabama law meant any visit between the hours
of 10:30 p.m. and 6:00 a.m. And as a result, he says, he didn’t understand the written statement
he signed. But the statement Washington signed, and his statements to the probation officer,
indicate that he spent the night at his girlfriend’s house with her son present, which — even if he
didn’t understand the exact times — he knew he wasn’t supposed to do.
       3
          Washington also argues that even if he did spend the night at his girlfriend’s house that
would not violate Alabama law. Alabama Code § 15-20A-11(d) provides that an adult sex
offender may not “conduct an overnight visit with a minor.” Washington asserts that the phrase
“with a minor” means the statute only applies when the purpose of the overnight visit is to visit
“with the minor” (and not with an adult). Washington’s purpose, he says, was to visit his
girlfriend and not her son, so he claims the district court was wrong to determine that
§ 15-20A-11(d) applied. But “with” means “with” and because Washington spent the night at
his girlfriend’s house “with” her minor son present, § 15-20A-11(d) applied.
                                                 4